NUMBER 13-22-00383-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                   IN THE INTEREST OF A.C., A MINOR CHILD.


              On appeal from the County Court at Law No. 5
                       of Nueces County, Texas.


                         ORDER OF ABATEMENT

Before Chief Justice Contreras and Justices Benavides and Tijerina
                        Order Per Curiam

      Appellant, Mother, is appealing a final order terminating her parental rights.

Mother’s court appointed appellate attorney has filed a motion to withdraw on the basis

that he has a conflict because he represented the child in another proceeding. As further

discussed herein, we abate and remand this appeal to the trial court for the appointment

of new counsel.
      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals and include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a),

reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. The appellant’s brief is due within

twenty days after the later of the date the clerk’s record was filed or the date the

reporter’s record was filed, and appellee's brief is due within twenty days after the date

the appellant’s brief was filed. TEX. R. APP. P. 38.6(a), (b). The intermediate appellate

courts are directed to ensure “as far as reasonably possible” that appeals are brought

to final disposition within 180 days of the date the notice of appeal is filed. TEX. R. JUD.

ADMIN. 6.2(a). Therefore, this Court looks with disfavor to motions for extension of time

to file a brief, and we limit extensions of time to file the brief to one ten-day extension of

time absent truly extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       Appellant’s brief in this matter is due on October 24, 2022. However, we are

granting appellate counsel’s motion to withdraw; thus, we are ordering the trial court to

appoint new appellate counsel to represent Mother within seven days of this order. We

further order that new appellate counsel file a brief within twenty days of being appointed

and that appellee file its brief twenty days thereafter. See TEX. R. JUD. ADMIN. 6.2(a).

       We grant appellate counsel’s motion to withdraw, abate this appeal, and remand

the cause to the trial court for appointment of new counsel within seven days of this

order. The trial court must inform newly appointed counsel that Mother’s brief is due to

be filed within twenty days after new counsel is appointed. The trial court shall forward

the order appointing new counsel, along with counsel’s full name, mailing address,


                                              2
telephone number, fax number, email address, and State Bar of Texas identification

number to this Court in the form of a supplemental clerk’s record within seven days from

the date of this order.


                                                            PER CURIAM

Delivered and filed on the
20th day of October, 2022.




                                           3